Order entered January 26, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00876-CV

                      CECILIA SOO, ET AL., Appellants

                                         V.

                  TIMOTHY G. PLETTA, ET AL., Appellees

               On Appeal from the 298th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-06816

                                      ORDER

      Before the Court is appellees’ January 22, 2021 unopposed motion for an

extension of time to file their brief on the merits. We GRANT the motion and

extend the time to March 8, 2021. We caution appellees that further extension

requests in the accelerated appeal will be disfavored.


                                              /s/   CRAIG SMITH
                                                    JUSTICE